INDEPENDENT CONSULTING SERVICES AGREEMENT
 
This Agreement is between Protalex, Inc., a Delaware corporation, and its
successors or assignees (the “Company”) located at 145 Union Square Drive, New
Hope, PA 18938 and the undersigned and its authorized successors  marc rose
(“Consultant”), and entered into effective as of  June 30, 2009 (the “Effective
Date”).
 
1.
Engagement of Services.

 
The Company hereby retains Consultant as an independent Consultant for the
Company to perform the services described on Exhibit A attached hereto from July
1, 2009, as well as such other services as may be reasonably requested from time
to time by the Company in writing with the mutual written agreement between
Consultant and the Company (the “Services”), and Consultant hereby agrees to
perform such Services for the Company.   Consultant shall perform the Services
under this Agreement in a timely and professional manner, using a degree of
skill and care consistent with industry standards.  Consultant may not
subcontract or otherwise delegate its obligations under this Agreement or assign
this Agreement without the Company’s prior written consent.
 
2.           Compensation. The Company will pay Consultant a fee for the
Services rendered from July 1, 2009 as set forth in Exhibit A.  In addition, for
Consultant’s previous uncompensated services to the Company since Consultant’s
employment with the Company ceased on April 15, 2009, so long as this Agreement
has not been terminated on, or before, August 31, 2009 by either party, the
Company shall also pay Consultant a lump sum of $10,000 on September 1, 2009.
All such compensation under this Agreement shall be in addition to the
compensation paid or payable to Consultant pursuant to Consultant’s April 15,
2009 Settlement with the Company. Consultant will also be reimbursed for any
reasonable expenses incurred in connection with the performance of services
under this Agreement provided Consultant obtains prior written approval for
expenses in excess of $500 and submits verification of any expenses to be
reimbursed by the Company.  Upon termination of this Agreement for any reason,
Consultant will be paid fees and expenses on a proportional basis for work which
is then in progress, to and including the effective date of such
termination.  The Company will reimburse Consultant for previously approved
expenses within thirty (30) days after Consultant’s submission to the Company of
its invoice.
 
3.           Independent Consultant. Consultant’s relationship with the Company
under this Agreement will be that of an independent Consultant and nothing in
this Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Consultant is not an agent of the Company and
is not authorized to make any representation, contract, or commitment on behalf
of the Company under this Agreement.  Consultant will not be entitled under this
Agreement to any of the benefits which the Company may make available to its
employees.  Consultant will be solely responsible for all tax returns and
payments required to be filed with or made to any federal, state or local tax
authority with respect to Consultant’s performance of services and receipt of
fees under this Agreement.    Because Consultant is an independent Consultant,
the Company will not withhold or make payments for social security; make
unemployment insurance or disability insurance contributions; or obtain worker’s
compensation insurance on Consultant’s behalf.  Consultant agrees to accept
exclusive liability for complying with all applicable state and federal laws
governing self-employed individuals, including obligations such as payment of
taxes, social security, disability and other contributions based on fees paid to
Consultant, its agents or employees under this Agreement.  Consultant hereby
agrees to indemnify and defend the Company against any and all such taxes or
contributions, including penalties and interest and attorneys fees incurred by
the Company in connection therewith.  Consultant is free to enter any contract
to provide services to other business entities, except any contract which would
induce Consultant to violate this Agreement.
 
1

--------------------------------------------------------------------------------


 
4.
Intellectual Property Rights.

 
4.1           Proprietary Information. Consultant agrees during the term of this
Agreement and thereafter that it will take all steps reasonably necessary to
hold the Company’s Proprietary Information in trust and confidence, will not use
Proprietary Information in any manner or for any purpose not expressly set forth
in this Agreement, and will not disclose any such Proprietary Information to any
third party without first obtaining the Company’s express written consent on a
case-by-case basis. The term “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company,
whether in oral, written, graphic or electronic form.  By way of illustration,
but not limitation “Proprietary Information” includes (a) trade secrets,
know-how, inventions, ideas, tangible and intangible information such as
antibodies and other biological materials, cell lines, samples of assay
components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, formulations,
compounds, products, processes, designs, formulas, methods, techniques,
programs, software models, algorithms, developmental or experimental work,
clinical or other data, compilations of data, other works of authorship,
improvements and discoveries (“collectively, each referred to as an “Invention”)
; (b) information regarding plans for research and development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers, customers, licensees and
strategic partners, and the existence and terms of any business discussions,
negotiations or agreements to which the Company is a party; and (c) information
regarding the skills and compensation of other employees or consultants of the
Company.  The term “Proprietary Information” shall not include information which
the Consultant can demonstrate by competent written proof:  (1) is now, or
hereafter becomes, through no act or failure to act on the part of the
Consultant, generally known or available; (2) is known by the Consultant at the
time of receiving such information, as evidenced by its written records; (3) is
hereafter furnished to the Consultant by a third party, as a matter of right and
without restriction on disclosure; or (4) is the subject of a written permission
to disclose provided by the Company.
 
4.2           Third Party Information.  Consultant understands that the Company
has received and will in the future receive confidential or proprietary
information from third parties (“Third Party Information”) subject to a duty on
the Company’s part to maintain the confidentiality of such information and use
it only for certain limited purposes.  Consultant agrees to hold Third Party
Information in confidence and not to disclose to anyone (other than personnel of
the Company who need to know such information in connection with their work for
the Company) or to use, except in connection with Consultant’s work for the
Company, Third Party Information unless expressly authorized in writing by an
officer of the Company.
 
4.3             Company Work Product Assignments.    Consultant will not
incorporate any invention, improvement, development, concept, discovery or other
proprietary information owned by any third party into any “Company Work Product”
without the Company's prior written consent. “Company Work Product” under this
Agreement shall mean any Inventions or any other work product whether or not
patentable and all directly related know-how thereto developed by Consultant as
part of the Services. Consultant hereby assigns to the Company all of the
Consultant’s right, title and interest in and to all Company Work Product and
hereby agrees, upon the Company’s request, to execute, verify, and deliver to
the Company all documents including, but not limited to, assignments and
applications for Letters of Patent, trademark or copyright registrations, or any
other form or method of government protection provided by any local, state, or
federal laws of the United States or any other country or political subdivision
thereof, and whether such protection is now known or subsequently derived, and
to perform such other acts, including, but not limited to, appearing as a
witness in any action brought in connection with this Agreement, that is deemed
reasonably necessary or appropriate by the Company to allow it to obtain the
sole right, title, interest and benefit of all such Company Work Product.
Consultant agrees to cooperate with the Company or its designee(s), both during
and after the term of this Agreement, in the procurement and maintenance of the
Company’s rights in Company Work Product and to execute, when requested, any
other documents deemed necessary by the Company to carry out the purpose of this
Agreement.
 
5.           Representations and Warranties.   If Consultant  develops  Company
Work Product as part of the Services  Consultant hereby represents and warrants
that (a) the Company Work Product will be an original work of Consultant and any
third parties will have executed assignment of rights reasonably acceptable to
Company; (b) neither the Company Work Product nor any element thereof will
infringe the Intellectual Property Rights of any third party; (c) neither the
Company Work Product nor any element thereof will be subject to any restrictions
or to any liens, pledges, security interests, or other encumbrances; and
(d) Consultant will not grant, directly or indirectly, any rights or interest
whatsoever in the Company Work Product to third parties.  Consultant further
warrants and represents that (a) it has full right and power to enter into and
perform this Agreement without the consent of any third party; (b) Consultant
will take all necessary precautions to prevent injury to any persons (including
employees of Company) or damage to property (including Company’s property)
during the term of this Agreement; and (c) should Company permit Consultant to
use any of Company’s equipment, tools, or facilities during the term of this
Agreement, such permission shall be gratuitous and Consultant shall be
responsible for any injury to any person (including death) or damage to property
(including Company's property) arising out of use of such equipment, tools or
facilities, whether or not such claim is based upon its condition or on the
alleged negligence of Company in permitting its use.
 
2

--------------------------------------------------------------------------------


 
6.
Termination.

 
6.1           Term.  The term of this Agreement will begin on the date of this
Agreement and will continue until the earlier of (i) final completion of the
Services but in no event beyond December 31, 2009 or (ii) termination as
provided in this Section 6 (the “Term”).
 
6.2           Termination by the Company.  The Company may terminate this
Agreement at its convenience for any reason or no reason and without any breach
by Consultant immediately upon written notice to Consultant.
 
6.3           Termination by Consultant.  Consultant may terminate this
Agreement at any time upon written notice to the Company.
 
6.4           Noninterference with Business.  During and for a period of two (2)
years immediately following termination of this Agreement by either party,
Consultant agrees not to solicit or induce any employee or independent
consultant to terminate or breach an employment, contractual or other
relationship with the Company.  Consultant further agrees not to induce or
attempt to induce any supplier, customer, licensee or strategic partner of the
Company to cease doing business with the Company, or in any other manner
interfere with the Company’s business relationships, contractual or otherwise.
 
6.5           Return of Company Property.  Upon termination of the Agreement or
earlier as requested by the Company, Consultant will immediately deliver to the
Company at its principal place of business any and all equipment, drawings,
notes, memoranda, specifications, devices, formulas, and documents, together
with all copies thereof, and any other material containing or disclosing any
Company Work Product, Third Party Information or Proprietary Information of the
Company.  Consultant further agrees that any property situated on the Company’s
premises and owned by the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company
personnel at any time with or without notice.
 
7.
General Provisions.

 
7.1           Notices. Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing in accordance with the notice
provisions set forth in this Section.  Such notice shall be in writing and shall
be deemed given (i) upon personal delivery to the appropriate address, (ii) upon
delivery by facsimile transmission with receipt confirmed, (iii) if sent by
certified or registered mail, postage prepaid, five (5) days after the date of
mailing, or (iv) if sent by overnight courier, the next business day such
courier regularly makes deliveries.
 
7.2           Governing Law/Venue.  This Agreement will be governed by and
construed according to the laws of the State of Delaware, without regard to the
conflicts of law principles thereof. Venue for all purposes herein shall be in
the state and federal courts within the State of Delaware.
 
7.3           Injunctive Relief for Breach.  Because Consultant’s services are
personal and unique and because Consultant may have access to and become
acquainted with the Proprietary Information of the Company, Consultant
acknowledges and agrees that, if Consultant were to breach this Agreement, the
Company would suffer an irreparable injury such that no remedy at law would
adequately protect or appropriately compensate the Company for such
injury.  Accordingly, Consultant agrees that the Company shall have the right to
enforce this Agreement and any of its provisions by seeking an injunction or
other equitable relief, without bond and without prejudice to any other rights
and remedies that the Company may have for a breach of this Agreement.
 
7.4           Amendment/Governing Terms.  The terms of this Agreement will
govern all services undertaken by Consultant for the Company pursuant to Exhibit
A.  All services rendered by Consultant hereunder shall be deemed undertaken by
Consultant in his capacity as the Chief Financial Officer of the Company so long
as he remains the Company’s CFO, with all such acts covered by any
indemnification and D&O insurance policy coverage afforded the officers of the
Company. This Agreement may not be changed, modified, amended or supplemented
except by a written instrument signed by both parties.
 
3

--------------------------------------------------------------------------------


 
7.5           Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and all
remaining provisions shall continue in full force and effect.
 
7.6           Successors and Assigns.  The parties’ rights and obligations under
this Agreement will bind and inure to the benefit of their respective
successors, heirs, executors and administrators and permitted
assigns.  Consultant shall not assign or delegate its obligations under this
Agreement either in whole or in part without the prior written consent of the
Company.
 
7.7           Waiver.  No waiver shall be effective unless in writing executed
by the waiving party.  The waiver from time to time by either the Company or
Consultant of any of their respective rights or their failure to exercise any
remedy shall not operate or be construed as a continuing waiver of same or of
any other of such party’s rights or remedies provided in this Agreement.
 
7.8           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall constitute one and the same document.
 
7.9           Legal Fees.  If any dispute arises between the parties with
respect to the matters covered by this Agreement which leads to a proceeding to
resolve such dispute, the prevailing party in such proceeding shall be entitled
to receive its reasonable attorneys’ fees, expert witness fees and out-of-pocket
costs incurred in connection with such proceeding, in addition to any other
relief it may be awarded.
 
7.10           Export.  Consultant agrees not to export, directly or indirectly,
any U.S. source technical data acquired from the Company or any products
utilizing such data to countries outside of the United States, which export may
be in violation of United States export laws or regulations.
 
7.11           Survival.  The following provisions shall survive termination of
this Agreement: Sections 4, 5, 6, 7 and 8.
 
7.12           Voluntary Agreement.  Consultant acknowledges and agrees that
Consultant is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Consultant further acknowledges
and agrees that Consultant has carefully read this Agreement and has asked any
questions needed to understand the terms, consequences and binding effect of
this Agreement and fully understand it, including that Consultant agrees to
waive its right to a jury trial if such waiver is requested by the Company.
Finally, Consultant agrees that Consultant has been provided an opportunity to
seek the advice of an attorney of its choice before signing this Agreement.
 
In Witness Whereof, the parties have caused this Independent Consulting Services
Agreement to be executed by their duly authorized representative.
 
The Company:
 
Protalex, Inc.
 
By:
     
Name:
     
Title:
 

Address:
               

 
4

--------------------------------------------------------------------------------


 
Consultant:
 

 
(Printed Name)
 
By:
     
Title:
 
(if applicable)

Address:
               



Tax ID #:
 

 
5

--------------------------------------------------------------------------------


 
Exhibit A
 
SERVICES
 
Consultant agrees to consult with the Company in the specific areas of
Accounting, Finance and Operations assignments as requested by the Company’s CEO
(or in his absence, the Company’s Chairman).  The Company would expect
Consultant to perform the following specific activities under this Agreement:
(List all activities)
 
 
·
Accounting, Finance, Operational and Administrative duties as deemed necessary
and agreed to with Company’s CEO or in his absence, the Company’s Chairman.

 
Change of scope must be provided in writing and signed by both parties.
 
Payment of Fees
 
A fixed monthly rate of $5,000 period beginning July 1, 2009 (and prorated for
any partial 30 day period).  Payments shall be made in arrears on a bi-monthly
basis.
 
6

--------------------------------------------------------------------------------

